DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 1/10/2022 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the outer transistors”; however, claim 4 does not include outer transistors.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremicker et al. (US 2009/0103340).
With respect to claim 1, Bremicker discloses a method, comprising: generating a periodic waveform having a first frequency (AC waveform provided to output is 
times and at one or more frequencies including at least a second frequency,
each of a plurality of transistors connected in series in a first bank of a
multilevel inverter (transistor bank of figure 1 are connected in series), wherein the second frequency is greater than the first frequency.  Paragraphs 0020, 0037 discloses operating the bank of switches at a first frequency (mains frequency) and a second higher frequency.
With respect to claim 2, Bremicker discloses the method of claim 1 wherein each of the plurality of series-connected transistors in the first switch bank is switched on and off in a sequence having the same repetition rate and at respective predetermined times.  Switches S5 and S6 are controlled on and off at same time and same predetermined times.
With respect to claim 3, Bremicker discloses the method of claim 1 further comprising switching transistors of a second bank of series connected transistors on and off at the first frequency.  Series switches S1 and S2 of second bank are controlled on and off at the first frequency.
With respect to claim 4, Bremicker discloses a multilevel DC to AC inverter operative to convert power from a DC source to an AC output power waveform approximating a sinewave and having a first frequency (inverter 1, figure 1 provides a sinewave to an output at mains frequency), comprising: a first bank of transistor switches connected in series across the DC source (transistors Z1 connected to DC source SG, figure 1), the transistor switches being connected to a controller adapted to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremicker et al. (US 2009/0103340) in view of Graovac et al. (US 2011/0198936).
With respect to claim 5, Bremicker discloses the multilevel DC to AC inverter of claim 4; except for, a second bank of transistor switches connected to the controller, which is further adapted to switch the second bank of transistors at the first frequency.
Graovac discloses a multilevel inverter with first and second bank of transistors (switches S1-S4) being controlled at the same first frequency.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and include a second bank of transistor, as disclosed by Graovac, for the purpose of controlling the transistors based on available sources, for example (paragraph 0006).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremicker et al. (US 2009/0103340) in view of Hallak (US 2011/0096581).

Hallak discloses reservoir capacitor Co connected between outer transistors and capacitor Cin connected between inner transistors.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and include the capacitors of Hallak, for the purpose of providing a smooth output power, for example.
With respect to claim 7, Bremicker in view of Hallak disclose the multilevel DC to AC inverter of claim 6; except for, wherein the reservoir capacitors are operative to be charged during operation to a predetermined set of graduated DC voltages.  Hallak discloses that the capacitors are charged based on predetermined voltages, namely the voltage available from the power source.
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose wherein the predetermined set of graduated
DC voltages bear integer ratios to one another.

DC voltages are in ratios one to another equal to powers of an integer.
	Claim 10 is allowable over the prior art of record, because the prior art of record does not disclose an electrical circuit adapted to generate the predetermined set of graduated DC voltages; and a start-up circuit operative to charge the reservoir capacitors to respective ones of the set of graduated voltages upon inverter start-up.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARLOS AMAYA/Primary Examiner, Art Unit 2836